Exhibit 10.1


SECURITIES PURCHASE AGREEMENT


This SECURITIES PURCHASE AGREEMENT (the “Agreement”) is dated as of the 30th day
of March, 2012, by and between TOOTIE PIE COMPANY, INC., a Nevada corporation
(the “Company”) and TCA GLOBAL CREDIT MASTER FUND, LP, a Cayman Islands limited
partnership (the “Buyer”).


RECITALS


WHEREAS, Buyer desires to purchase from Company, and the Company desires to sell
and issue to Buyer, upon the terms and subject to the conditions contained
herein, up to One Million Dollars ($1,000,000) of senior secured redeemable
debentures in the form attached hereto as Exhibit “A” (the “Debentures”), of
which Three Hundred Fifty Thousand Dollars ($350,000) shall be purchased on the
date hereof (the “First Closing”), and up to Six Hundred Fifty Thousand Dollars
($650,000) may be purchased in additional closings as set forth in Section 4.2
below (the “Additional Closings”)(each of the First Closing and the Additional
Closings are sometimes hereinafter individually referred to as a “Closing” and
collectively as the “Closings”), all for the total purchase price of up to One
Million Dollars ($1,000,000) (the “Purchase Price”), and all otherwise subject
to the terms and provisions hereinafter set forth; and


WHEREAS, the Company has agreed to secure all of its “Obligations” (as
hereinafter defined) to Buyer under the Debentures by granting to the Buyer a
continuing and first priority security interest in all of the assets and
properties of the Company pursuant to a Security Agreement dated as of the date
hereof (the “Security Agreement”);


NOW, THEREFORE, in consideration of the premises and the mutual covenants of the
parties hereinafter expressed and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto,
each intending to be legally bound, agree as follows:


ARTICLE I
RECITALS, EXHIBITS, SCHEDULES


The foregoing recitals are true and correct and, together with the Schedules and
Exhibits referred to hereafter, are hereby incorporated into this Agreement by
this reference.


 
1

--------------------------------------------------------------------------------

 
 
ARTICLE II
DEFINITIONS


For purposes of this Agreement, except as otherwise expressly provided or
otherwise defined elsewhere in this Agreement, or unless the context otherwise
requires, the capitalized terms in this Agreement shall have the meanings
assigned to them in this Article as follows:


2.1        “Affiliate” means, with respect to a Person, any other Person
directly or indirectly controlling, controlled by, or under common control with,
such Person at any time during the period for which the determination of
affiliation is being made. For purposes of this definition, the term “control,”
“controlling,” “controlled” and words of similar import, when used in this
context, means, with respect to any Person, the possession, directly or
indirectly, of the power to direct, or cause the direction of, management
policies of such Person, whether through the ownership of voting securities, by
contract or otherwise.


2.2        “Assets” means all of the properties and assets of the Company or
used by the Company in its business as presently conducted or as proposed to be
conducted in the future, whether real, personal or mixed, tangible or
intangible, wherever located, whether now owned or hereafter acquired.


2.3        “Claims” means any Proceedings, Judgments, Obligations, threats,
losses, damages, deficiencies, settlements, assessments, charges, costs and
expenses of any nature or kind.


2.4        “Common Stock” means the Company’s common stock, $0.001 par value per
share.


2.5        “Consent” means any consent, approval, order or authorization of, or
any declaration, filing or registration with, or any application or report to,
or any waiver by, or any other action (whether similar or dissimilar to any of
the foregoing) of, by or with, any Person, which is necessary in order to take a
specified action or actions, in a specified manner and/or to achieve a specific
result.


2.6        “Contract” means any written or oral contract, agreement, order or
commitment of any nature whatsoever, including, any sales order, purchase order,
lease, sublease, license agreement, services agreement, loan agreement,
mortgage, security agreement, guarantee, management contract, employment
agreement, consulting agreement, partnership agreement, shareholders agreement,
buy-sell agreement, option, warrant, debenture, subscription, call or put.


2.7        “Effective Date” means the date set forth in the introductory
paragraph of this Agreement.


2.8        “Encumbrance” means any lien, security interest, pledge, mortgage,
easement, leasehold, assessment, tax, covenant, restriction, reservation,
conditional sale, prior assignment, or any other encumbrance, claim, burden or
charge of any nature whatsoever.


2.9        “Environmental Requirements” means all Laws and requirements relating
to human, health, safety or protection of the environment or to emissions,
discharges, releases or threatened releases of pollutants, contaminants, or
Hazardous Materials in the environment (including, without limitation, ambient
air, surface water, ground water, land surface or subsurface strata), or
otherwise relating to the treatment, storage, disposal, transport or handling of
any Hazardous Materials.


2.10      “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.


 
2

--------------------------------------------------------------------------------

 
 
2.11      “GAAP” means generally accepted accounting principles, methods and
practices set forth in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants, and
statements and pronouncements of the Financial Accounting Standards Board, the
SEC or of such other Person as may be approved by a significant segment of the
U.S. accounting profession, in each case as of the date or period at issue, and
as applied in the U.S. to U.S. companies.


2.12      “Governmental Authority” means any foreign, federal, state or local
government, or any political subdivision thereof, or any court, agency or other
body, organization, group, stock market or exchange exercising any executive,
legislative, judicial, quasi-judicial, regulatory or administrative function of
government.


2.13      “Hazardous Materials” means: (i) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation and transformers or other equipment that
contain dielectric fluid containing levels of polychlorinated biphenyls (PCB’s);
(ii) any chemicals, materials, substances or wastes which are now or hereafter
become defined as or included in the definition of “hazardous substances,”
“hazardous wastes,” “hazardous materials,” “extremely hazardous wastes,”
“restricted hazardous wastes,” “toxic substances,” “toxic pollutants” or words
of similar import, under any Law; and (iii) any other chemical, material,
substance, or waste, exposure to which is now or hereafter prohibited, limited
or regulated by any Governmental Authority.


2.14      “Incentive Shares” means the shares of the Company’s Common Stock to
be issued by the Company to Buyer in accordance with Section 7.5 below.


2.15      “Judgment” means any order, writ, injunction, fine, citation, award,
decree, or any other judgment of any nature whatsoever of any Governmental
Authority.


2.16      “Law” means any provision of any law, statute, ordinance, code,
constitution, charter, treaty, rule or regulation of any Governmental Authority.


2.17      “Leases” means all leases for real or personal property.


2.18      “Material Adverse Effect” means with respect to the event, item or
question at issue, that such event, item or question would not have or
reasonably be expected to result in: (i) a material adverse effect on the
legality, validity or enforceability of this Agreement or any of the Transaction
Documents; (ii) a material adverse effect on the results of operations, Assets,
business or condition (financial or otherwise) or prospects of the Company or
any of its subsidiaries, either individually or taken as a whole; or (iii) a
material adverse effect on the Company’s ability to perform, on a timely basis,
its Obligations under this Agreement or any Transaction Documents.


2.19      “Material Contract” shall mean any Contract to which the Company is a
party or by which the Company or any of its Assets are bound and which: (i)
involves aggregate payments of Twenty-Five Thousand Dollars ($25,000) or more to
or from the Company; (ii) involves delivery, purchase, licensing or provision,
by or to the Company, of any goods, services, assets or other items having a
value (or potential value) over the term of such Contract of Twenty-five
Thousand Dollars ($25,000) or more or is otherwise material to the conduct of
the Company’s business as now conducted and as contemplated to be conducted in
the future; (iii) involves a Company Lease; (iv) imposes any guaranty, surety or
indemnification Obligations on the Company; or (v) prohibits the Company from
engaging in any business or competing anywhere in the world.


 
3

--------------------------------------------------------------------------------

 
 
2.20      “Obligation” means any debt, liability or obligation of any nature
whatsoever, whether secured, unsecured, recourse, nonrecourse, liquidated,
unliquidated, accrued, absolute, fixed, contingent, ascertained, unascertained,
known, unknown or obligations under executory Contracts.


2.21      “Ordinary Course of Business” means the ordinary course of business
consistent with past custom and practice (including with respect to quantity,
quality and frequency).


2.22      “Permit” means any license, permit, approval, waiver, order,
authorization, right or privilege of any nature whatsoever, granted, issued,
approved or allowed by any Governmental Authority.


2.23      “Person” means any individual, sole proprietorship, joint venture,
partnership, company, corporation, association, cooperation, trust, estate,
Governmental Authority, or any other entity of any nature whatsoever.


2.24      “Principal Trading Market” shall mean the Nasdaq Global Select Market,
the Nasdaq Global Market, the Nasdaq Capital Market, the OTC Markets, including
the Bulletin Board and Pink Sheets, the NYSE Euronext or the New York Stock
Exchange, whichever is at the time the principal trading exchange or market for
the Common Stock.


2.25      “Proceeding” means any demand, claim, suit, action, litigation,
investigation, audit, study, arbitration, administrative hearing, or any other
proceeding of any nature whatsoever.


2.26      “Real Property” means any real estate, land, building, structure,
improvement, fixture or other real property of any nature whatsoever, including,
but not limited to, fee and leasehold interests.


2.27      “SEC” means the United States Securities and Exchange Commission.


2.28      “Securities” means, collectively, the Debentures and the Incentive
Shares.


2.29      “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.


2.30      “Tax” means (i) any foreign, federal, state or local income, profits,
gross receipts, franchise, sales, use, occupancy, general property, real
property, personal property, intangible property, transfer, fuel, excise,
accumulated earnings, personal holding company, unemployment compensation,
social security, withholding taxes, payroll taxes, or any other tax of any
nature whatsoever, (ii) any foreign, federal, state or local organization fee,
qualification fee, annual report fee, filing fee, occupation fee, assessment,
rent, or any other fee or charge of any nature whatsoever, or (iii) any
deficiency, interest or penalty imposed with respect to any of the foregoing.


2.31      “Tax Return” means any tax return, filing, declaration, information
statement or other form or document required to be filed in connection with or
with respect to any Tax.


2.32      “Transaction Documents” means any documents or instruments to be
executed by Company in connection with this Agreement, including the Debentures
and the Security Agreement.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE III
INTERPRETATION


In this Agreement, unless the express context otherwise requires: (i) the words
“herein,” “hereof” and “hereunder” and words of similar import refer to this
Agreement as a whole and not to any particular provision of this Agreement; (ii)
references to the words “Article” or “Section” refer to the respective Articles
and Sections of this Agreement, and references to “Exhibit” or “Schedule” refer
to the respective Exhibits and Schedules annexed hereto; (iii) references to a
“party” mean a party to this Agreement and include references to such party’s
permitted successors and permitted assigns; (iv) references to a “third party”
mean a Person not a party to this Agreement; (v) the terms “dollars” and “$”
means U.S. dollars; (vi) wherever the word “include,” “includes” or “including”
is used in this Agreement, it will be deemed to be followed by the words
“without limitation.”


ARTICLE IV
PURCHASE AND SALE OF DEBENTURES


4.1        Purchase and Sale of Debentures.  Subject to the satisfaction (or
waiver) of the terms and conditions of this Agreement, Buyer agrees to purchase,
at each Closing, and Company agrees to sell and issue to Buyer, at each Closing,
Debentures in the amount of the Purchase Price applicable to each Closing as
more specifically set forth below.


4.2        Closing Dates. The First Closing of the purchase and sale of the
Debentures shall be for Three Hundred Fifty Thousand Dollars ($350,000), and
shall take place on the Effective Date, subject to satisfaction of the
conditions to the First Closing set forth in this Agreement (the “First Closing
Date”).  Additional Closings of the purchase and sale of the Debentures shall be
at such times and for such amounts as determined in accordance with Section 4.4
below, subject to satisfaction of the conditions to the Additional Closings set
forth in this Agreement (the “Additional Closing Dates”) (collectively referred
to as the “Closing Dates”).  The Closings shall occur on the respective Closing
Dates through the use of overnight mails and subject to customary escrow
instructions from Buyer and its counsel, or in such other manner as is mutually
agreed to by the Company and the Buyer.


4.3        Form of Payment.  Subject to the satisfaction of the terms and
conditions of this Agreement, on each Closing Date: (i) the Buyer shall deliver
to the Company, to a Company account designated by the Company, the aggregate
proceeds for the Debentures to be issued and sold to Buyer at each such Closing,
minus the fees to be paid directly from the proceeds of each such Closing as set
forth in this Agreement, in the form of wire transfers of immediately available
U.S. funds; and (ii) the Company shall deliver to Buyer the Securities which
Buyer is purchasing hereunder at each Closing, duly executed on behalf of the
Company, together with any other documents required to be delivered pursuant to
this Agreement.


4.4        Additional Closings.  At any time after the First Closing but prior
to the maturity date of any of the Debentures issued in the First Closing, the
Company may request that Buyer purchase additional Debentures hereunder in
Additional Closings by written notice to Buyer, and, subject to the conditions
below, Buyer shall purchase such additional Debentures in such amounts and at
such times as Buyer and the Company may mutually agree, so long as the following
conditions have been satisfied, in Buyer’s sole and absolute discretion: (i) no
default or “Event of Default” (as such term is defined in any of the Transaction
Documents) shall have occurred or be continuing under this Agreement or any
other Transaction Documents, and no event shall have occurred that, with the
passage of time, the giving of notice, or both, would constitute a default or an
Event of Default hereunder or thereunder; and (ii) any additional purchase of
Debentures beyond the purchase of Debentures at the First Closing shall have
been approved by Buyer, which approval may be given or withheld in Buyer’s sole
and absolute discretion.


 
5

--------------------------------------------------------------------------------

 
 
ARTICLE V
BUYER’S REPRESENTATIONS AND WARRANTIES


Buyer represents and warrants to the Company, that:
 
5.1        Investment Purpose. Buyer is acquiring the Securities for its own
account for investment only and not with a view towards, or for resale in
connection with, the public sale or distribution thereof, except pursuant to
sales registered or exempted under the Securities Act; provided, however, that
by making the representations herein, Buyer reserves the right to dispose of the
Securities at any time in accordance with or pursuant to an effective
registration statement covering such Securities or an available exemption under
the Securities Act.


5.2        Accredited Buyer Status.  Buyer is an “accredited investor” as that
term is defined in Rule 501(a) (3) of Regulation D, as promulgated under the
Securities Act.


5.3        Reliance on Exemptions.  Buyer understands that the Securities are
being offered and sold to it in reliance on specific exemptions from the
registration requirements of United States federal and state securities laws and
that the Company is relying in part upon the truth and accuracy of, and Buyer’s
compliance with, the representations, warranties, agreements, acknowledgments
and understandings of Buyer set forth herein in order to determine the
availability of such exemptions and the eligibility of Buyer to acquire the
Securities.


5.4        Information. Buyer and its advisors, if any, have been furnished with
all materials relating to the business, finances and operations of the Company
and information Buyer deemed material to making an informed investment decision
regarding its purchase of the Securities, which have been requested by Buyer.
Buyer and its advisors, if any, have been afforded the opportunity to ask
questions of the Company and its management. Neither such inquiries, nor any
other due diligence investigations conducted by Buyer or its advisors, if any,
or its representatives, shall modify, amend or affect Buyer’s right to rely on
the Company’s representations and warranties contained in Article VI
below.  Buyer understands that its investment in the Securities involves a high
degree of risk.  Buyer is in a position regarding the Company, which, based upon
employment, family relationship or economic bargaining power, enabled and
enables Buyer to obtain information from the Company in order to evaluate the
merits and risks of this investment.  Buyer has sought such accounting, legal
and tax advice as it has considered necessary to make an informed investment
decision with respect to its acquisition of the Securities.


5.5        No Governmental Review. Buyer understands that no United States
federal or state Governmental Authority has passed on or made any recommendation
or endorsement of the Securities, or the fairness or suitability of the
investment in the Securities, nor have such Governmental Authorities passed upon
or endorsed the merits of the offering of the Securities.


5.6        Authorization, Enforcement. This Agreement has been duly and validly
authorized, executed and delivered on behalf of Buyer and is a valid and binding
agreement of Buyer, enforceable in accordance with its terms, except as such
enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.


 
6

--------------------------------------------------------------------------------

 
 
ARTICLE VI
REPRESENTATIONS AND WARRANTIES OF THE SELLER


Except as set forth and disclosed in the disclosure schedule attached to this
Agreement and made a part hereof, the Company hereby makes the following
representations and warranties to the Buyer:


6.1        Subsidiaries.  Except as may be disclosed in Schedule 6.1, the
Company has no subsidiaries and the Company does not own, directly or
indirectly, any outstanding voting securities of or other interests in, or have
any control over, any other Person.  For purposes of the representations and
warranties of the Company set forth in this Article VI, all representations and
warranties from or related to the Company, its business, Assets, operations or
prospects shall be deemed to mean and be construed to include the same
representation and warranty from and with respect to each subsidiary of the
Company, as applicable, regardless of whether each of such representations and
warranties in Article VI specifically refers to subsidiaries or not.


6.2        Organization.  The Company and its subsidiaries are corporations,
duly organized, validly existing and in good standing under the Laws of the
jurisdiction in which they are incorporated.  The Company has the full corporate
power and authority and all necessary certificates, licenses, approvals and
Permits to: (i) enter into and execute this Agreement and the Transaction
Documents and to perform all of its Obligations hereunder and thereunder; and
(ii) own and operate its Assets and properties and to conduct and carry on its
business as and to the extent now conducted.  The Company is duly qualified to
transact business and is in good standing as a foreign corporation in each
jurisdiction where the character of its business or the ownership or use and
operation of its Assets or properties requires such qualification.  Schedule 6.2
contain a correct and complete list of the jurisdictions in which the Company is
qualified to do business as a foreign corporation.


6.3        Authority and Approval of Agreement; Binding Effect.  The execution
and delivery by Company of this Agreement and the Transaction Documents, and the
performance by Company of all of its Obligations hereunder and thereunder,
including the issuance of the Securities, have been duly and validly authorized
and approved by Company and its board of directors pursuant to all applicable
Laws and no other corporate action or Consent on the part of Company, its board
of directors, stockholders or any other Person is necessary or required by the
Company to execute this Agreement and the Transaction Documents, consummate the
transactions contemplated herein and therein, perform all of Company’s
Obligations hereunder and thereunder, or to issue the Securities.  This
Agreement and each of the Transaction Documents have been duly and validly
executed by Company (and the officer executing this Agreement and all such other
Transaction Documents is duly authorized to act and execute same on behalf of
Company) and constitute the valid and legally binding agreements of Company,
enforceable against Company in accordance with their respective terms, except as
such enforceability may be limited by general principles of equity or applicable
bankruptcy, insolvency, reorganization, moratorium, liquidation and other
similar laws relating to, or affecting generally, the enforcement of applicable
creditors’ rights and remedies.


 
7

--------------------------------------------------------------------------------

 
 
6.4        Capitalization. The authorized capital stock of the Company consists
of 100,000,000 shares of Common Stock and 100,000 shares of preferred stock, par
value $0.001 per share (the “Preferred Stock”), of which 14,903,092 shares of
Common Stock are issued and outstanding as of the date hereof, and no shares of
Preferred Stock issued and outstanding as of the date hereof.  All of such
outstanding shares have been validly issued and are fully paid and
nonassessable.  The Common Stock is currently quoted on the OTC Pink Sheets
under the trading symbol “TOOT.PK”  The Company has received no notice, either
oral or written, with respect to the continued eligibility of the Common Stock
for quotation on the Principal Trading Market, and the Company has maintained
all requirements on its part for the continuation of such quotation.  Except as
disclosed in the “SEC Documents” (as hereinafter defined), no shares of Common
Stock are subject to preemptive rights or any other similar rights or any
Encumbrances suffered or permitted by the Company.  Except as disclosed in the
SEC Documents, as of the date hereof: (i) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, any shares of
capital stock of the Company or any of its subsidiaries, or Contracts,
commitments, understandings or arrangements by which the Company or any of its
subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its subsidiaries, or options, warrants, scrip, rights
to subscribe to, calls or commitments of any character whatsoever relating to,
or securities or rights convertible into, any shares of capital stock of the
Company or any of its subsidiaries; (ii) there are no outstanding debt
securities, notes, credit agreements, credit facilities or other Contracts or
instruments evidencing indebtedness of the Company or any of its subsidiaries,
or by which the Company or any of its subsidiaries is or may become bound;
(iii) there are no outstanding registration statements with respect to the
Company or any of its securities; (iv) there are no agreements or arrangements
under which the Company or any of its subsidiaries is obligated to register the
sale of any of their securities under the Securities Act (except pursuant to
this Agreement); (v) there are no financing statements securing obligations
filed in connection with the Company or any of its Assets; (vi) there are no
securities or instruments containing anti-dilution or similar provisions that
will be triggered by this Agreement or any related agreement or the consummation
of the transactions described herein or therein; and (vii) there are no
outstanding securities or instruments of the Company which contain any
redemption or similar provisions, and there are no Contracts by which the
Company is or may become bound to redeem a security of the Company.  The Company
has furnished to the Buyer true, complete and correct copies of: (I) the
Company’s Certificate of Incorporation, as amended and as in effect on the date
hereof (the “Certificate of Incorporation”); and (II) the Company’s Bylaws, as
in effect on the date hereof (the “Bylaws”).  Except for the Certificate of
Incorporation and the Bylaws, there are no other shareholder agreements, voting
agreements or other Contracts of any nature or kind that restrict, limit or in
any manner impose Obligations on the governance of the Company.


6.5        No Conflicts; Consents and Approvals.  The execution, delivery  and
performance of this Agreement and the Transaction Documents, and the
consummation of the transactions contemplated hereby and thereby, including the
issuance of any of the Securities, will not: (i) constitute a violation of or
conflict with the Certificate of Incorporation, Bylaws or any other
organizational or governing documents of Company; (ii) constitute a violation
of, or a default or breach under (either immediately, upon notice, upon lapse of
time, or both), or conflicts with, or gives to any other Person any rights of
termination, amendment, acceleration or cancellation of, any provision of any
Contract to which Company is a party or by which any of its Assets or properties
may be bound; (iii) constitute a violation of, or a default or breach under
(either immediately, upon notice, upon lapse of time, or both), or conflicts
with, any Judgment; (iv) constitute a violation of, or conflict with, any Law
(including United States federal and state securities Laws and the rules and
regulations of any market or exchange on which the Common Stock is quoted); or
(v) result in the loss or adverse modification of, or the imposition of any
fine, penalty or other Encumbrance with respect to, any Permit granted or issued
to, or otherwise held by or for the use of, Company or any of Company’s
Assets.  The Company is not in violation of its Certificate of Incorporation,
Bylaws or other organizational or governing documents and the Company is not in
default or breach (and no event has occurred which with notice or lapse of time
or both could put the Company in default or breach) under, and the Company has
not taken any action or failed to take any action that would give to any other
Person any rights of termination, amendment, acceleration or cancellation of,
any Contract to which the Company is a party or by which any property or Assets
of the Company are bound or affected. The businesses of the Company are not
being conducted, and shall not be conducted so long as Buyer owns any of the
Securities, in violation of any Law. Except as specifically contemplated by this
Agreement, the Company is not required to obtain any Consent of, from, or with
any Governmental Authority, or any other Person, in order for it to execute,
deliver or perform any of its Obligations under this Agreement or the
Transaction Documents in accordance with the terms hereof or thereof, or to
issue and sell the Securities in accordance with the terms hereof.  Except as
disclosed in Schedule 6.5, all Consents which the Company is required to obtain
pursuant to the immediately preceding sentence have been obtained or effected on
or prior to the date hereof.  The Company is not aware of any facts or
circumstances which might give rise to any of the foregoing.


 
8

--------------------------------------------------------------------------------

 
 
6.6        Issuance of Securities. The Securities are duly authorized and, upon
issuance in accordance with the terms hereof, shall be duly issued, fully paid
and non-assessable, and free from all Encumbrances with respect to the issue
thereof, and will be issued in compliance with all applicable United States
federal and state securities Laws.  Assuming the accuracy of the representations
and warranties of the Buyer set forth in Article V above, the offer and sale by
the Company of the Securities is exempt from: (i) the registration and
prospectus delivery requirements of the Securities Act; and (ii) the
registration and/or qualification provisions of all applicable state and
provincial securities and “blue sky” laws.


6.7        SEC Documents; Financial Statements. The Common Stock is registered
pursuant to Section 12 of the Exchange Act and the Company has timely filed all
reports, schedules, forms, statements and other documents required to be filed
by it with the SEC under the Exchange Act (all of the foregoing filed within the
two (2) years preceding the date hereof or amended after the date hereof and all
exhibits included therein and financial statements and schedules thereto and
documents incorporated by reference therein, being hereinafter referred to as
the “SEC Documents”).  The Company is current with its filing obligations under
the Exchange Act and all SEC Documents have been filed on a timely basis or the
Company has received a valid extension of such time of filing and has filed any
such SEC Document prior to the expiration of any such extension.  The Company
represents and warrants that true and complete copies of the SEC Documents are
available on the SEC’s website (www.sec.gov) at no charge to Buyer, and Buyer
acknowledges that it may retrieve all SEC Documents from such website and
Buyer’s access to such SEC Documents through such website shall constitute
delivery of the SEC Documents to Buyer; provided, however, that if Buyer is
unable to obtain any of such SEC Documents from such website at no charge, as
result of such website not being available or any other reason beyond Buyer’s
control, then upon request from Buyer, the Company shall deliver to Buyer true
and complete copies of such SEC Documents.  The Buyer shall also deliver to
Buyer true and complete copies of all draft filings, reports, schedules,
statements and other documents required to be filed with the SEC that have been
prepared but not filed with the SEC as of the date hereof. As of their
respective dates, the SEC Documents complied in all material respects with the
requirements of the Exchange Act, and none of the SEC Documents, at the time
they were filed with the SEC, contained any untrue statement of a material fact
or omitted to state a material fact required to be stated therein or necessary
in order to make the statements therein, in light of the circumstances under
which they were made, not misleading.  None of the statements made in any such
SEC Documents is, or has been, required to be amended or updated under
applicable Law (except as set forth in Schedule 6.7 or such statements as have
been amended or updated in subsequent filings prior the date hereof, which
amendments or updates are also part of the SEC Documents).  As of their
respective dates, except as set forth in the Schedule 6.7, the financial
statements of the Company included in the SEC Documents (“Financial Statements”)
complied in all material respects with applicable accounting requirements and
the published rules and regulations of the SEC with respect thereto. All of the
Financial Statements have been prepared in accordance with GAAP, consistently
applied, during the periods involved (except: (i) as may be otherwise indicated
in such Financial Statements or the notes thereto; or (ii) in the case of
unaudited interim statements, to the extent they may exclude footnotes or may be
condensed or summary statements), and fairly present in all material respects
the consolidated financial position of the Company as of the dates thereof and
the consolidated results of its operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end audit
adjustments).  No other information provided by or on behalf of the Company to
the Buyer which is not included in the SEC Documents contains any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in the light of the circumstance under
which they are or were made, not misleading.


 
9

--------------------------------------------------------------------------------

 
 
6.8        Absence of Certain Changes.  Since the date the last of the SEC
Documents was filed with the SEC, none of the following have occurred:


(a)   There has been no event or circumstance of any nature whatsoever that has
resulted in, or could reasonably be expected to result in, a Material Adverse
Effect; or


(b)   Any transaction, event, action, development, payment, or any other matter
of any nature whatsoever entered into by the Company other than in the Ordinary
Course of Business.


6.9        Absence of Litigation or Adverse Matters. Except as set forth in
Schedule 6.9: (i) there is no Proceeding before or by any Governmental Authority
or any other Person, pending, or the best of Company’s knowledge, threatened or
contemplated by, against or affecting the Company, its business or Assets; (ii)
there is no outstanding Judgments against or affecting the Company, its business
or Assets; (iii) the Company is not in breach or violation of any Contract; and
(iv) the Company has not received any material complaint from any customer,
supplier, vendor or employee.


6.10      Liabilities and Indebtedness of the Company.  The Company does not
have any Obligations of any nature whatsoever, except: (i) as disclosed in
Schedule 6.10; (ii) as disclosed in the Financial Statements; or (iii)
Obligations incurred in the Ordinary Course of Business since the date of the
last Financial Statements filed by the Company with the SEC which do not or
would not, individually or in the aggregate, exceed Ten Thousand Dollars
($10,000) or otherwise have a Material Adverse Effect.


6.11      Title to Assets.  The Company has good and marketable title to, or a
valid leasehold interest in, all of its Assets which are material to the
business and operations of the Company as presently conducted, free and clear of
all Encumbrances or restrictions on the transfer or use of same.  Except as set
forth in Schedule 6.11 and except as would not have a Material Adverse Effect,
the Company’s Assets are in good operating condition and repair, ordinary wear
and tear excepted, and are free of any latent or patent defects which might
impair their usefulness, and are suitable for the purposes for which they are
currently used and for the purposes for which they are proposed to be used.


 
10

--------------------------------------------------------------------------------

 
 
6.12      Real Estate.


(a)   Real Property Ownership.  The Company does not own any Real Property.


(b)   Real Property Leases.  Except for the Leases described in Schedule 6.12(b)
(the “Company Leases”), the Company does not lease any other Real
Property.  With respect to each of the Company Leases: (i) the Company has been
in peaceful possession of the property leased thereunder and neither the Company
nor the landlord is in default thereunder; (ii) no waiver, indulgence or
postponement of any of the Obligations thereunder has been granted by the
Company or landlord thereunder; and (iii) there exists no event, occurrence,
condition or act known to the Company which, upon notice or lapse of time or
both, would be or could become a default thereunder or which could result in the
termination of the Company Leases, or any of them, or have a Material Adverse
Effect on the business of the Company, its Assets or its operations or financial
results.  The Company has not violated nor breached any provision of any such
Company Leases, and all Obligations required to be performed by the Company
under any of such Company Leases have been fully, timely and properly
performed.  The Company has delivered to the Buyer true, correct and complete
copies of all Company Leases, including all modifications and amendments
thereto, whether in writing or otherwise.  The Company has not received any
written or oral notice to the effect that any of the Company Leases will not be
renewed at the termination of the term of such Company Leases, or that any of
such Company Leases will be renewed only at higher rents.


6.13      Material Contracts.  An accurate, current and complete copy of each of
the Material Contracts has been furnished to Buyer and each of the Material
Contracts constitutes the entire agreement of the respective parties thereto
relating to the subject matter thereof.  There are no outstanding offers, bids,
proposals or quotations made by Company which, if accepted, would create a
Material Contract with Company.  Each of the Material Contracts is in full force
and effect and is a valid and binding Obligation of the parties thereto in
accordance with the terms and conditions thereof.  All Obligations required to
be performed under the terms of each of the Material Contracts by any party
thereto have been fully performed by all parties thereto, and no party to any
Material Contracts is in default with respect to any term or condition thereof,
nor has any event occurred which, through the passage of time or the giving of
notice, or both, would constitute a default thereunder or would cause the
acceleration or modification of any Obligation of any party thereto or the
creation of any Encumbrance upon any of the Assets of the Company.  Further, the
Company has received no notice, nor does the Company have any knowledge, of any
pending or contemplated termination of any of the Material Contracts and, no
such termination is proposed or has been threatened, whether in writing or
orally.


6.14      Compliance with Laws.  The Company is and at all times has been in
full compliance with all Laws.  The Company has not received any notice that it
is in violation of, has violated, or is under investigation with respect to, or
has been threatened to be charged with, any violation of any Law.


6.15      Intellectual Property.  The Company owns or possesses adequate and
legally enforceable  rights or licenses to use all trademarks, trade names,
service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and all other intellectual property rights
necessary to conduct its business as now conducted. The Company does not have
any knowledge of any infringement by the Company of trademark, trade name
rights, patents, patent rights, copyrights, inventions, licenses, service names,
service marks, service mark registrations, trade secret or other intellectual
property rights of others, and, to the knowledge of the Company, there is no
Claim being made or brought against, or to the Company’s knowledge, being
threatened against, the Company regarding trademark, trade name, patents, patent
rights, invention, copyright, license, service names, service marks, service
mark registrations, trade secret or other intellectual property infringement;
and the Company is unaware of any facts or circumstances which might give rise
to any of the foregoing.


 
11

--------------------------------------------------------------------------------

 
 
6.16      Labor and Employment Matters.  The Company is not involved in any
labor dispute or, to the knowledge of the Company, is any such dispute
threatened. None of the Company’s employees is a member of a union and the
Company believes that its relations with its employees are good.  The Company
has complied in all material respects with all Laws relating to employment
matters, civil rights and equal employment opportunities.


6.17      Employee Benefit Plans.  Except as set forth in Schedule 6.17, the
Company does not have and has not ever maintained, and has no Obligations with
respect to any employee benefit plans or arrangements, including employee
pension benefit plans, as defined in Section 3(2) of the Employee Retirement
Income Security Act of 1974, as amended (“ERISA”), multiemployer plans, as
defined in Section 3(37) of ERISA, employee welfare benefit plans, as defined in
Section 3(1) of ERISA, deferred compensation plans, stock option plans, bonus
plans, stock purchase plans, hospitalization, disability and other insurance
plans, severance or termination pay plans and policies, whether or not described
in Section 3(3) of ERISA, in which employees, their spouses or dependents of the
Company participate (collectively, the “Employee Benefit Plans”).  To the
Company’s knowledge, all Employee Benefit Plans meet the minimum funding
standards of Section 302 of ERISA, where applicable, and each such Employee
Benefit Plan that is intended to be qualified within the meaning of Section 401
of the Internal Revenue Code of 1986 is qualified.  No withdrawal liability has
been incurred under any such Employee Benefit Plans and no “Reportable Event” or
“Prohibited Transaction” (as such terms are defined in ERISA), has occurred with
respect to any such Employee Benefit Plans, unless approved by the appropriate
Governmental Authority.  To the Company’s knowledge, the Company has promptly
paid and discharged all Obligations arising under ERISA of a character which if
unpaid or unperformed might result in the imposition of an Encumbrance against
any of its Assets or otherwise have a Material Adverse Effect.


6.18      Tax Matters.  The Company has made and timely filed all Tax Returns
required by any jurisdiction to which it is subject, and each such Tax Return
has been prepared in compliance with all applicable Laws, and all such Tax
Returns are true and accurate in all respects.  Except and only to the extent
that the Company has set aside on its books provisions reasonably adequate for
the payment of all unpaid and unreported Taxes, the Company has timely paid all
Taxes shown or determined to be due on such Tax Returns, except those being
contested in good faith, and the Company has set aside on its books provision
reasonably adequate for the payment of all Taxes for periods subsequent to the
periods to which such Tax Returns apply. There are no unpaid Taxes in any
material amount claimed to be due by the taxing authority of any jurisdiction,
and the officers of the Company know of no basis for any such claim.  The
Company has withheld and paid all Taxes to the appropriate Governmental
Authority required to have been withheld and paid in connection with amounts
paid or owing to any Person.  There is no Proceeding or Claim for refund now in
progress, pending or threatened against or with respect to the Company regarding
Taxes.


 
12

--------------------------------------------------------------------------------

 
 
6.19      Insurance.  The Company is covered by valid, outstanding and
enforceable policies of insurance which were issued to it by reputable insurers
of recognized financial responsibility, covering its properties, Assets and
businesses against losses and risks normally insured against by other
corporations or entities in the same or similar lines of businesses as the
Company is engaged and in coverage amounts which are prudent and typically and
reasonably carried by such other corporations or entities (the “Insurance
Policies”).  Such Insurance Policies are in full force and effect, and all
premiums due thereon have been paid.  None of the Insurance Policies will lapse
or terminate as a result of the transactions contemplated by this
Agreement.  The Company has complied with the provisions of such Insurance
Policies.  The Company has not been refused any insurance coverage sought or
applied for and the Company does not have any reason to believe that it will not
be able to renew its existing Insurance Policies as and when such Insurance
Policies expire or to obtain similar coverage from similar insurers as may be
necessary to continue its business at a cost that would not materially and
adversely affect the condition, financial or otherwise, or the earnings,
business or operations of the Company.


6.20      Permits.  The Company possesses all Permits necessary to conduct its
business, and the Company has not received any notice of, or is otherwise
involved in any Proceedings relating to, the revocation or modification of any
such Permits.  All such Permits are valid and in full force and effect and the
Company is in full compliance with the respective requirements of all such
Permits.


6.21      Bank Accounts; Business Location.  Schedule 6.21 set forth, with
respect to each account of the Company with any bank, broker or other depository
institution: (i) the name and account number of such account; (ii) the name and
address of the institution where such account is held; (iii) the name of any
Person(s) holding a power of attorney with respect to such account, if any; and
(iv) the names of all authorized signatories and other Persons authorized to
withdraw funds from each such account.  The Company has no office or place of
business other than as identified on Schedule 6.21, and the Company's principal
places of business and chief executive offices are indicated on Schedule
6.21.  All books and records of the Company and other material Assets of the
Company are held or located at the principal offices of the Company indicated on
Schedule 6.21.


6.22      Environmental Laws.  The Company is and has at all times been in
compliance with any and all applicable Environmental Requirements, and there are
no pending Claims against the Company relating to any Environmental
Requirements, nor to the best knowledge of the Company, is there any basis for
any such Claims.


6.23      Illegal Payments.  Neither the Company, nor any director, officer,
agent, employee or other Person acting on behalf of the Company has, in the
course of his actions for, or on behalf of, the Company: (i) used any corporate
funds for any unlawful contribution, gift, entertainment or other unlawful
expenses relating to political activity; (ii) made any direct or indirect
unlawful payment to any foreign or domestic government official or employee from
corporate funds; (iii) violated or is in violation of any provision of the U.S.
Foreign Corrupt Practices Act of 1977, as amended; or (iv) made any bribe,
rebate, payoff, influence payment, kickback or other unlawful payment to any
foreign or domestic government official or employee.


 
13

--------------------------------------------------------------------------------

 
 
6.24      Related Party Transactions.  Except for arm’s length transactions
pursuant to which the Company makes payments in the Ordinary Course of Business
upon terms no less favorable than the Company could obtain from third parties,
none of the officers, directors or employees of the Company, nor any
stockholders who own, legally or beneficially, five percent (5%) or more of the
issued and outstanding shares of any class of the Company’s capital stock (each
a “Material Shareholder”), is presently a party to any transaction with the
Company (other than for services as employees, officers and directors),
including any Contract providing for the furnishing of services to or by,
providing for rental of real or personal property to or from, or otherwise
requiring payments to or from, any officer, director or such employee or
Material Shareholder or, to the best knowledge of the Company, any other Person
in which any officer, director, or any such employee or Material Shareholder has
a substantial or material interest in or of which any officer, director or
employee of the Company or Material Shareholder is an officer, director, trustee
or partner.  There are no Claims or disputes of any nature or kind between the
Company and any officer, director or employee of the Company or any Material
Shareholder, or between any of them, relating to the Company and its business.


6.25      Internal Accounting Controls.  The Company and each of its
subsidiaries maintain a system of internal accounting controls sufficient to
provide reasonable assurance that: (i) transactions are executed in accordance
with management’s general or specific authorizations; (ii) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with GAAP and to maintain asset accountability; (iii) access to
Assets is permitted only in accordance with management’s general or specific
authorization; and (iv) the recorded accountability for Assets is compared with
the existing Assets at reasonable intervals and appropriate action is taken with
respect to any differences.


6.26      Acknowledgment Regarding Buyer’s Purchase of the Securities. The
Company acknowledges and agrees that Buyer is acting solely in the capacity of
an arm’s length purchaser with respect to this Agreement and the transactions
contemplated hereby. The Company further acknowledges that Buyer is not acting
as a financial advisor or fiduciary of the Company (or in any similar capacity)
with respect to this Agreement and the transactions contemplated hereby and any
advice given by Buyer or any of its representatives or agents in connection with
this Agreement and the transactions contemplated hereby is merely incidental to
Buyer’s purchase of the Securities. The Company further represents to Buyer that
the Company’s decision to enter into this Agreement has been based solely on the
independent evaluation by the Company and its representatives.


6.27      Seniority.  No indebtedness or other equity or security of the Company
is senior to the Debentures in right of payment, whether with respect to
interest or upon liquidation or dissolution, or otherwise, except only purchase
money security interests (which are senior only as to underlying Assets covered
thereby).


6.28      Brokerage Fees.  There is no Person acting on behalf of the Company
who is entitled to or has any claim for any brokerage or finder’s fee or
commission in connection with the execution of this Agreement or the
consummation of the transactions contemplated hereby.


6.29      Full Disclosure.  All the representations and warranties made by
Company herein or in the Schedules hereto, and all of the statements, documents
or other information pertaining to the transaction contemplated herein made or
given by Company, its agents or representatives, are complete and accurate, and
do not omit any information required to make the statements and information
provided, in light of the transaction contemplated herein and in light of the
circumstances under which they were made, not misleading, accurate and
meaningful.


 
14

--------------------------------------------------------------------------------

 
 
ARTICLE VII
COVENANTS


7.1        Negative Covenants.


(a)   Indebtedness.  So long as Buyer owns, legally or beneficially, any of the
Debentures, neither the Company, nor any of its subsidiaries shall, either
directly or indirectly, create, assume, incur or have outstanding any
indebtedness for borrowed money of any nature or kind (including purchase money
indebtedness), or become liable, whether as endorser, guarantor, surety or
otherwise, for any Obligation of any other Person, except for: (i) the
Debentures; (ii) Obligations for accounts payable, other than for money
borrowed, incurred in the Ordinary Course of Business; and (iii) indebtedness
existing on the date hereof and set forth in the Company Financial Statements,
provided such indebtedness is subordinated to the Obligations owed to Buyer
under the Debentures pursuant to a subordination agreement, in form and content
acceptable to Buyer in its sole discretion, which shall include an indefinite
standstill on remedies and payment blockage rights during any default hereunder.


(b)   Encumbrances.  So long as Buyer owns, legally or beneficially, any of the
Debentures, neither the Company, nor any of its subsidiaries shall, either
directly or indirectly, create, assume, incur or suffer or permit to exist any
Encumbrance upon any Asset of the Company or any of its subsidiaries, whether
owned at the date hereof or hereafter acquired.


(c)   Investments.  So long as Buyer owns, legally or beneficially, any of the
Debentures, neither the Company, nor any of its subsidiaries shall, either
directly or indirectly, make or have outstanding any new investments (whether
through purchase of stocks, obligations or otherwise) in, or loans or advances
to, any other Person, or acquire all or any substantial part of the Assets,
business, stock or other evidence of beneficial ownership of any other Person,
except: (i) investments in direct obligations of the United States or any state
in the United States; (ii) trade credit extended by the Company in the Ordinary
Course of Business; and (iii) investments existing as of the Effective Date and
set forth in the Company Financial Statements.


(d)   Transfer; Merger.  So long as Buyer owns, legally or beneficially, any of
the Debentures, neither the Company, nor any of its subsidiaries shall, either
directly or indirectly, permit or enter into any transaction involving a “Change
in Control” (as hereinafter defined), or any other merger, consolidation, sale,
transfer, license, lease, encumbrance or otherwise disposition of all or any
part of its properties or business or all or any substantial part of its Assets,
except for the sale, lease or licensing of property or Assets of the Company in
the Ordinary Course of Business.  For purposes of this Agreement, the term
“Change of Control” shall mean any sale, conveyance, assignment or other
transfer, directly or indirectly, of any ownership interest of the Company or
any of its subsidiaries which results in any change in the identity of the
individuals or entities previously having the power to direct, or cause the
direction of, the management and policies of the Company or any of its
subsidiaries, or the grant of a security interest in any ownership interest of
any Person directly or indirectly controlling the Company, which could result in
a change in the identity of the individuals or entities previously having the
power to direct, or cause the direction of, the management and policies of the
Company or any of its subsidiaries.


(e)   Capital Expenditures.  So long as Buyer owns, legally or beneficially, any
of the Debentures, neither the Company, nor any of its subsidiaries shall,
either directly or indirectly, make or incur Obligations or undertake
expenditures for the acquisition or lease of any fixed Assets or other
Obligations or expenditures which are required to be capitalized under GAAP;
provided, however, notwithstanding the foregoing, so long as no default or Event
of Default has occurred under this Agreement or any other Transaction Documents,
the Company shall have the right to make or incur Obligations or undertake
expenditures for the acquisition or lease of any fixed Assets or other
Obligations or expenditures which are required to be capitalized under GAAP, so
long as such Obligations or expenditures are incurred in the Ordinary Course of
Business, and so long as written notice of any Obligation or expenditure greater
than $50,000 is promptly given to Buyer.


 
15

--------------------------------------------------------------------------------

 
 
(f)   Distributions; Restricted Payments.  So long as Buyer owns, legally or
beneficially, any of the Debentures, neither the Company, nor any of its
subsidiaries shall, either directly or indirectly: (i) purchase or redeem any
shares of its capital stock; (ii) declare or pay any dividends or distributions,
whether in cash or otherwise, or set aside any funds for any such purpose; (iii)
make any loans, advances or extensions of credit to, or investments in, any
Person, including, without limitation, any Affiliates of the Company or its
subsidiaries, or the Company’s officers, directors, employees or Material
Shareholders, or the officers, directors, employees of any subsidiary of the
Company; or (iv) increase the annual salary paid to any officers or directors of
the Company or any of its subsidiaries as of the Effective Date.


(g)   Use of Proceeds.  The proceeds from the purchase and sale of the
Debentures shall be used by the Company for general working capital purposes.


(h)   Business Activities; Change of Legal Status and Organizational
Documents.  Neither the Company, nor any of its subsidiaries, shall: (i) engage
in any line of business other than the businesses engaged in as of the Effective
Date and business reasonably related thereto; (ii) change its respective name,
organizational identification number, its type of organization, its jurisdiction
of organization or other legal structure; or (iii) permit its Certificate of
Incorporation, Bylaws or other organizational documents to be amended or
modified in any way which could reasonably be expected to have a Material
Adverse Effect.


(i)   Transactions with Affiliates.  Neither the Company, nor any of its
subsidiaries, shall enter into any transaction with any of its Affiliates,
officers, directors, employees, Material Shareholders or other insiders, except
in the Ordinary Course of Business and upon fair and reasonable terms that are
no less favorable to the Company or its subsidiaries, as applicable, than it
would obtain in a comparable arm’s length transaction with a Person not an
Affiliate of the Company or any of its subsidiaries.


7.2        Affirmative Covenants.


(a)   Corporate Existence.  The Company and each of its subsidiaries shall at
all times preserve and maintain their respective: (i) existence and good
standing in the jurisdiction of its and their organization; and (ii) its and
their qualification to do business and good standing in each jurisdiction where
the nature of its and their business makes such qualification necessary, and
shall at all times continue as a going concern in the business which the Company
is presently conducting.


(b)   Tax Liabilities.  The Company and each of its subsidiaries shall at all
times pay and discharge all Taxes upon, and all Claims (including claims for
labor, materials and supplies) against the Company and each of its subsidiaries
or any of its or their properties or Assets, before the same shall become
delinquent and before penalties accrue thereon, unless and to the extent that
the same are being contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP are being maintained.


 
16

--------------------------------------------------------------------------------

 
 
(c)   Notice of Proceedings.  The Company shall, promptly, but not more than
five (5) days after knowledge thereof shall have come to the attention of any
officer of the Company, give written notice to the Buyer of all threatened or
pending Proceedings before any Governmental Authority which may have a Material
Adverse Effect.


(d)   Material Adverse Effect.  The Company shall, promptly, but not more than
five (5) days after knowledge thereof shall have come to the attention of any
officer of the Company, give written notice to the Buyer of any event,
circumstance, fact or other matter that could in any way have or be reasonably
expected to have a Material Adverse Effect.


(e)   Notice of Default.  The Company shall, promptly, but not more than five
(5) days after the commencement thereof, give notice to the Buyer in writing of
the occurrence of any “Event of Default” (as such term is defined in any of the
Transaction Documents) or of any event which, with the lapse of time, the giving
of notice or both, would constitute an Event of Default hereunder or under any
other Transaction Documents.


(f)   Maintain Property.  The Company shall at all times maintain, preserve and
keep all of its Assets in good repair, working order and condition, normal wear
and tear excepted, and shall from time to time, as the Company deems appropriate
in its reasonable judgment, make all needful and proper repairs, renewals,
replacements, and additions thereto so that at all times the efficiency thereof
shall be fully preserved and maintained.  The Company shall permit Buyer to
examine and inspect such Assets at all reasonable times upon reasonable notice
during business hours.  During the continuance of any Event of Default hereunder
or under any Transaction Documents, the Buyer shall, at the Company’s expense,
have the right to make additional inspections without providing advance notice.


(g)   Maintain Insurance.  The Company shall at all times insure and keep
insured with insurance companies acceptable to Buyer, all insurable property
owned by the Company which is of a character usually insured by companies
similarly situated and operating like properties, against loss or damage from
environmental, fire and such other hazards or risks as are customarily insured
against by companies similarly situated and operating like properties; and shall
similarly insure employers’, public and professional liability risks.  Prior to
any Closing Date, the Company shall deliver to the Buyer a certificate setting
forth in summary form the nature and extent of the insurance maintained pursuant
to this Section.  All such policies of insurance must be satisfactory to Buyer
in relation to the amount and term of the Debentures and type and value of the
Assets of the Company, shall identify Buyer as sole/lender’s loss payee and as
an additional insured.  In the event the Company fails to provide Buyer with
evidence of the insurance coverage required by this Section or at any time
hereafter shall fail to obtain or maintain any of the policies of insurance
required above, or to pay any premium in whole or in part relating thereto, then
the Buyer, without waiving or releasing any obligation or default by the Company
hereunder, may at any time (but shall be under no obligation to so act), obtain
and maintain such policies of insurance and pay such premium and take any other
action with respect thereto, which Buyer deems advisable.  This insurance
coverage: (i) may, but need not, protect the Company’s interest in such
property; and (ii) may not pay any claim made by, or against, the Company in
connection with such property.  The Company may later request that the Buyer
cancel any such insurance purchased by Buyer, but only after providing Buyer
with evidence that the insurance coverage required by this Section is in
force.  The costs of such insurance obtained by Buyer, through and including the
effective date such insurance coverage is canceled or expires, shall be payable
on demand by the Company to Buyer, together with interest at the highest
non-usurious rate permitted by law on such amounts until repaid and any other
charges by Buyer in connection with the placement of such insurance.  The costs
of such insurance, which may be greater than the cost of insurance which the
Company may be able to obtain on its own, together with interest thereon at the
highest non-usurious rate permitted by Law and any other charges incurred by
Buyer in connection with the placement of such insurance may be added to the
total Obligations due and owing by the Company hereunder and under the
Debentures to the extent not paid by the Company.


 
17

--------------------------------------------------------------------------------

 
 
(h)   Reporting Status; Listing.  So long as Buyer owns, legally or
beneficially, any of the Securities, the Company shall: (i) file in a timely
manner all reports required to be filed under the Securities Act, the Exchange
Act or any securities Laws and regulations thereof applicable to the Company of
any state of the United States, or by the rules and regulations of the Principal
Trading Market, and, to provide a copy thereof to the Buyer promptly after such
filing; (ii) not terminate its status as an issuer required to file reports
under the Exchange Act even if the Exchange Act or the rules and regulations
thereunder would otherwise permit such termination; (iii) if required by the
rules and regulations of the Principal Trading Market, promptly secure the
listing of the Incentive Shares upon the Principal Trading Market (subject to
official notice of issuance) and, take all reasonable action under its control
to maintain the continued listing, quotation and trading of its Common Stock
(including, without limitation, the Incentive Shares) on the Principal Trading
Market, and the Company shall comply in all respects with the Company’s
reporting, filing and other Obligations under the bylaws or rules of the
Principal Trading Market, the Financial Industry Regulatory Authority, Inc. and
such other Governmental Authorities, as applicable. The Company shall promptly
provide to Buyer copies of any notices it receives from the SEC or any Principal
Trading Market.


(i)   Rule 144.  With a view to making available to Buyer the benefits of Rule
144 under the Securities Act (“Rule 144”), or any similar rule or regulation of
the SEC that may at any time permit Buyer to sell the Incentive Shares to the
public without registration, the Company represents and warrants that: (i) the
Company is, and has been for a period of at least ninety (90) days immediately
preceding the date hereof, subject to the reporting requirements of Section 13
or 15(d) of the Exchange Act; (ii) the Company has filed all required reports
under Section 13 or 15(d) of the Exchange Act, as applicable, during the twelve
(12) months preceding the First Closing Date (or for such shorter period that
the Company was required to file such reports); (iii) the Company is not an
issuer defined as a “Shell Company” (as hereinafter defined); and (iv) if the
Company has, at any time, been an issuer defined as a Shell Company, the Company
has: (A) not been an issuer defined as a Shell Company for at least six (6)
months prior to the First Closing Date; and (B) has satisfied the requirements
of Rule 144(i) (including, without limitation, the proper filing of “Form 10
information” at least six (6) months prior to the First Closing Date).  For the
purposes hereof, the term “Shell Company” shall mean an issuer that meets the
description defined under Rule 144.  In addition, so long as Buyer owns, legally
or beneficially, any of the Securities, the Company shall, at its sole expense:


(i)   Make, keep and ensure that adequate current public information with
respect to the Company, as required in accordance with Rule 144, is publicly
available;


(ii)   furnish to the Buyer, promptly upon reasonable request: (A) a written
statement by the Company that it has complied with the reporting requirements of
Rule 144, the Securities Act and the Exchange Act; and (b) such other
information as may be reasonably requested by Buyer to permit the Buyer to sell
any of the Securities pursuant to Rule 144 without limitation or restriction;
and


 
18

--------------------------------------------------------------------------------

 
 
(iii)   promptly at the request of the Buyer, give the Company’s transfer agent
instructions to the effect that, upon the transfer agent’s receipt from the
Buyer of a certificate (a “Rule 144 Certificate”) certifying that the Buyer’s
holding period (as determined in accordance with the provisions of Rule 144) for
any portion of the Incentive Shares which the Buyer proposes to sell (the
“Securities Being Sold”) is not less than six (6) months, and receipt by the
transfer agent of the “Rule 144 Opinion” (as hereinafter defined) from the
Company or its counsel, the transfer agent is to effect the transfer of the
Securities Being Sold and issue to the Buyer(s) or transferee(s) thereof one or
more stock certificates representing the transferred Securities Being Sold
without any restrictive legend and without recording any restrictions on the
transferability of such shares on the transfer agent’s  books and records.  In
this regard, upon Buyer’s request, the Company shall have an affirmative
obligation to cause its counsel to promptly issue to the transfer agent a legal
opinion providing that, based on the Rule 144 Certificate, the Securities Being
Sold may be sold pursuant to the provisions of Rule 144, even in the absence of
an effective registration statement (the “Rule 144 Opinion”).  If the transfer
agent requires any additional documentation in connection with any proposed
transfer by the Buyer of any Securities being Sold, the Company shall promptly
deliver or cause to be delivered to the transfer agent or to any other Person,
all such additional documentation as may be necessary to effectuate the transfer
of the Securities being Sold and the issuance of an unlegended certificate to
any transferee thereof, all at the Company’s expense.


7.3        Reporting Requirements.  The Company shall furnish to the Buyer the
following:


(a)   Annual Audited Financial Statements.  Within ninety (90) days after the
close of each fiscal year of the Company, a copy of the annual audited financial
statements of the Company, including balance sheet, statement of income and
retained earnings, statement of cash flows for the fiscal year then ended, in
reasonable detail, prepared and reviewed by an independent certified public
accountant reasonably acceptable to Buyer, containing an unqualified opinion of
such accountant;


(b)   Quarterly Financial Statements.  Within fifteen (15) days following the
end of each fiscal quarter of the Company, a copy of the financial statements of
the Company regarding such quarter, including balance sheet, statement of income
and retained earnings, statement of cash flows for the quarter then ended, in
reasonable detail, prepared and certified as accurate in all material respects
by the an officer of the Company; and


(c)   Quarterly Cash Flow Analysis.  Within fifteen (15) days following the end
of each fiscal quarter of the Company, a cash flow analysis in form and content
reasonably acceptable to the Buyer, showing in reasonable detail, all incoming
and outgoing cash flows of the Company during the immediately preceding quarter,
and identifying any variance between such actual cash flows and the cash flow
projections provided by the Company to the Buyer in connection with Buyer’s due
diligence review of the Company, which cash flow analysis shall be prepared and
certified as accurate in all material respects by the an officer of the Company;
and


(d)   Monthly Compliance Certificate.  On the first (1st) day of every month,
the Company shall deliver to the Buyer a compliance certificate in substantial
substance and form as attached hereto as Exhibit “B”.


(e)   Bank Statements.  The Company shall submit to the Buyer, within five (5)
days after receipt thereof each month, true and correct copies of all bank
statements received by the Company for each bank or other financial institution
where the Company has a depository relationship.


 
19

--------------------------------------------------------------------------------

 
 
7.4        Fees and Expenses.


(a)   Transaction Fees.  The Company agrees to pay to Buyer a transaction
advisory fee equal to three percent (3%) of the amount of the Debentures
purchased by Buyer at the First Closing, which fee shall be due and payable on
the Effective Date and withheld from the gross purchase price paid by Buyer for
the Debentures.  In the event of any Additional Closings, the Company shall pay
to Buyer a transaction advisory fee equal to two percent (2%) of the amount of
the Debentures purchased by Buyer at any such Additional Closings, which fee
shall be due and payable upon such Additional Closing and withheld from the
gross purchase price paid by Buyer for the Debentures at such Additional
Closing.


(b)   Due Diligence Fees.  The Company agrees to pay to the Buyer a due
diligence fee equal to Seven Thousand Five Hundred and No/100 Dollars
($7,500.00), which shall be due and payable in full on the Effective Date, or
any remaining portion thereof shall be due and payable on the Effective Date if
a portion of such fee was paid upon the execution of any term sheet related to
this Agreement.


(c)   Document Review and Legal Fees.  The Company agrees to pay to the Buyer or
its counsel a document review and legal fee equal to Twelve Thousand Five
Hundred and No/100 Dollars ($12,500.00), which shall be due and payable in full
on the Effective Date, or any remaining portion thereof shall be due and payable
on the Effective Date if a portion of such fee was paid upon the execution of
any term sheet related to this Agreement.  In addition, in the event of any
Additional Closings, before any such Additional Closings are consummated and as
a condition precedent to the consummation of any Additional Closings, the
Company and the Buyer shall mutually agree as to the amount of additional legal
fees to be incurred and paid for by the Company in connection with any such
Additional Closings.  The Company also agrees to be responsible for the prompt
payment of all legal fees and expenses of the Company and its own counsel and
other professionals incurred by the Company in connection with the negotiation
and execution of this Agreement and the Transaction Documents.


(d)   Other Fees.  Upon the occurrence of a default or Event of Default under
this Agreement or any other Transaction Documents, the Company also agrees to
pay to the Buyer (or any designee of the Buyer), upon demand, or to otherwise be
responsible for the payment of, any and all other costs, fees and expenses,
including the reasonable fees, costs, expenses and disbursements of counsel for
the Buyer and of any experts and agents, which the Buyer may incur or which may
otherwise be due and payable in connection with: (i) the preparation,
negotiation, execution, delivery, recordation, administration, amendment, waiver
or other modification or termination of this Agreement or any other Transaction
Documents; (ii) any documentary stamp taxes, intangibles taxes, recording fees,
filing fees, or other similar taxes, fees or charges imposed by or due to any
Governmental Authority in connection with this Agreement or any other
Transaction Documents; (iii) the exercise or enforcement of any of the rights of
the Buyer under this Agreement or the Transaction Documents; or (iv) the failure
by the Company to perform or observe any of the provisions of this Agreement or
any of the Transaction Documents.  Included in the foregoing shall be the amount
of all expenses paid or incurred by Buyer in consulting with counsel concerning
any of its rights under this Agreement or any other Transaction Document or
under applicable law.  To the extent any such costs, fees, charges, taxes or
expenses are incurred prior to the funding of proceeds from a Closing, same
shall be paid directly from the proceeds of each such Closing.  All such costs
and expenses, if not so immediately paid when due or upon demand thereof, shall
bear interest from the date of outlay until paid, at the highest rate set forth
in the Debenture, or if none is so stated, the highest rate allowed by law.  All
of such costs and expenses shall be additional Obligations of the Company to
Buyer secured under the Transaction Documents.  The provisions of this
Subsection shall survive the termination of this Agreement.


 
20

--------------------------------------------------------------------------------

 
 
7.5        Incentive Shares.


(a)   Share Issuance.  The Company shall pay to Buyer a fee for corporate
advisory and investment banking services provided by the Buyer to the Company
prior to the Effective Date by issuing to Buyer that number of shares of the
Company’s Common Stock that equal to a dollar amount equal to $60,000.00 (the
“Share Value”).  For purposes of determining the number of Incentive Shares
issuable to Buyer under this Section 7.5(a), the Company’s Common Stock shall be
valued at the volume weighted average price as of the close of the business day
immediately prior to the date the Company executes this Agreement (the
“Valuation Date”), as reported by Bloomberg (the “VWAP”).  The Buyer shall
confirm to the Company in writing, the VWAP for the Common Stock as of the
Valuation Date, and the corresponding number of Shares issuable to the Buyer
based on such price.  The Company shall instruct its transfer agent to issue
certificates representing the Incentive Shares issuable to the Buyer immediately
upon the Company’s execution of this Agreement, and shall cause its transfer
agent to deliver such certificates to Buyer within fifteen (15) business days
from the date the Company executes this Agreement.  In the event such
certificates representing the Incentive Shares issuable hereunder shall not be
delivered to the Buyer within said fifteen (15) business day period, same shall
be an immediate default under this Agreement and the other Transaction
Documents.  The Incentive Shares, when issued, shall be deemed to be validly
issued, fully paid, and non-assessable shares of the Company’s Common Stock. The
Incentive Shares shall be deemed fully earned as of the date the Company
executes this Agreement, regardless of whether any Additional Closings are
funded hereunder. 


(b)   Adjustments.  It is the intention of the Company and Buyer that by a date
that is nine (9) months after the Valuation Date (the “Nine Month Valuation
Date”) the Buyer shall have generated net proceeds from the sale of the
Incentive Shares equal to the Share Value.  The Buyer shall have the right to
sell the Incentive Shares in the Principal Trading Market or otherwise, at any
time in accordance with applicable securities laws.  At any time the Buyer may
elect after the Nine Month Valuation Date (or prior to such Nine Month Valuation
Date, if Buyer has sold all Incentive Shares prior to such Nine Month Valuation
Date), the Buyer may deliver to the Company a reconciliation statement showing
the net proceeds actually received by the Buyer from the sale of the Incentive
Shares (the “Sale Reconciliation”).  If, as of the date of the delivery by Buyer
of the Sale Reconciliation, the Buyer has not realized net proceeds from the
sale of such Incentive Shares equal to at least the Share Value, as shown on the
Sale Reconciliation, then the Company shall immediately take all required action
necessary or required in order to cause the issuance of additional shares of
Common Stock to the Buyer in an amount sufficient such that, when sold and the
net proceeds thereof are added to the net proceeds from the sale of any of the
previously issued and sold Incentive Shares, the Buyer shall have received total
net funds equal to the Share Value.  If additional shares of Common Stock are
issued pursuant to the immediately preceding sentence, and after the sale of
such additional issued shares of Common Stock, the Buyer still has not received
net proceeds equal to at least the Share Value, then the Company shall again be
required to immediately take all required action necessary or required in order
to cause the issuance of additional shares of Common Stock to the Buyer as
contemplated above, and such additional issuances shall continue until the Buyer
has received net proceeds from the sale of such Common Stock equal to the Share
Value.  In the event the Buyer receives net proceeds from the sale of Incentive
Shares equal to the Share Value, and the Buyer still has Incentive Shares
remaining to be sold, the Buyer shall return all such remaining Incentive Shares
to the Company.  In the event additional Common Stock is required to be issued
as outlined above, the Company shall instruct its transfer agent to issue
certificates representing such additional shares of Common Stock to the Buyer
immediately subsequent to the Buyer’s notification to the Company that
additional shares of Common Stock are issuable hereunder, and the Company shall
in any event cause its transfer agent to deliver such certificates to Buyer
within fifteen (15) business days following the date Buyer notifies the Company
that additional shares of Common Stock are to be issued hereunder.  In the event
such certificates representing such additional shares of Common Stock issuable
hereunder shall not be delivered to the Buyer within said fifteen (15) business
day period, same shall be an immediate default under this Agreement and the
Transaction Documents.  Notwithstanding anything contained in this Section 7.5
to the contrary, at any time on or prior to the Nine Month Valuation Date, but
not thereafter (unless agreed to by the Buyer), the Company shall have the
right, at any time during such period, to redeem any Incentive Shares then in
the Buyer’s possession for an amount payable by the Company to Buyer in cleared
United States currency equal to the Share Value, less any net cash proceeds
received by the Buyer from any previous sales of Incentive Shares.  Upon Buyer’s
receipt of such cash payment in accordance with the immediately preceding
sentence, the Buyer shall return any then remaining Incentive Shares in its
possession back to the Company.


 
21

--------------------------------------------------------------------------------

 
 
(c)   Mandatory Redemption.  In the event the Buyer, in its sole and absolute
discretion, at any time determines that the Incentive Shares are not likely to
be monetized into at least the Share Value within a three (3) month period from
when the Buyer may lawfully begin to sell such Incentive Shares, then Buyer may
require, upon written notice to the Company, that the Company redeem all
Incentive Shares then in Buyer’s possession for cash equal to the Share Value,
less any cash proceeds received by the Buyer from any previous sales of
Incentive Shares, if any.  In the event such redemption notice is given by the
Buyer, the Company shall redeem the then remaining Incentive Shares in Buyer’s
possession for cash payable in cleared and good United States currency equal to
the Share Value, less any cash proceeds received by the Buyer from any previous
sales of Incentive Shares, if any, within five (5) business days from the date
the Buyer delivers such redemption notice to the Company.


(d)   Registration of Shares.  The Common Stock to be issued to Buyer pursuant
to this Section 7.5 shall be included on any registration statement filed by the
Company after the date hereof, unless such shares may be resold without any
limitation or restriction pursuant to Rule 144.


ARTICLE VIII
CONDITIONS PRECEDENT TO THE COMPANY’S OBLIGATIONS TO SELL


The obligation of the Company hereunder to issue and sell the Securities to the
Buyer at the Closings is subject to the satisfaction, at or before the
respective Closing Dates, of each of the following conditions, provided that
these conditions are for the Company’s sole benefit and may be waived by the
Company at any time in its sole discretion:


8.1        Buyer shall have executed the Transaction Documents and delivered
them to the Company.


8.2        The representations and warranties of the Buyer shall be true and
correct in all material respects as of the date when made and as of the Closing
Dates as though made at that time (except for representations and warranties
that speak as of a specific date), and the Buyer shall have performed, satisfied
and complied in all material respects with the covenants, agreements and
conditions required by this Agreement to be performed, satisfied or complied
with by the Buyer at or prior to the Closing Dates.


 
22

--------------------------------------------------------------------------------

 
 
ARTICLE IX
CONDITIONS PRECEDENT TO THE BUYER’S OBLIGATIONS TO PURCHASE


9.1        First Closing.  The obligation of the Buyer hereunder to purchase the
Debentures at the First Closing is subject to the satisfaction, at or before the
First Closing Date, of each of the following conditions (in addition to any
other conditions precedent elsewhere in this Agreement), provided that these
conditions are for the Buyer’s sole benefit and may be waived by the Buyer at
any time in its sole discretion:


(a)   The Company shall have executed and delivered the Transaction Documents
applicable to the First Closing and delivered the same to the Buyer.


(b)   The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties are already qualified as to materiality in
Article VI above, in which case, such representations and warranties shall be
true and correct in all respects without further qualification) as of the date
when made and as of the First Closing Date as though made at that time (except
for representations and warranties that speak as of a specific date) and the
Company shall have performed, satisfied and complied in all material respects
with the covenants, agreements and conditions required by this Agreement to be
performed, satisfied or complied with by the Company at or prior to the First
Closing Date.


(c)   The Buyer shall have received an opinion of counsel from counsel to the
Company in a form satisfactory to the Buyer and its counsel.


(d)   The Buyer shall have issued an irrevocable issuance instruction letter and
board resolution, authorizing the issuance of the Incentive Shares and directing
its transfer agent to issue and deliver the Incentive Shares to Buyer or its
designee.


(e)   The Company shall have executed and delivered to Buyer a closing
certificate in substance and form required by Buyer, which closing certificate
shall include and attach as exhibits: (i) a true copy of a certificate of good
standing evidencing the formation and good standing of the Company from the
secretary of state (or comparable office) from the jurisdiction in which the
Company is incorporated, as of a date within ten (10) days of the First Closing
Date; (ii) the Company’s Certificate of Incorporation; (iii) the Company’s
Bylaws; and (iv) copies of the resolutions of the board of directors of the
Company consistent with Section 6.3, as adopted by the Company’s board of
directors in a form reasonably acceptable to Buyer.


(f)   No event shall have occurred which could reasonably be expected to have a
Material Adverse Effect.


(g)   The Company shall have executed such other agreements, certificates,
confirmations or resolutions as the Buyer may required to consummate the
transactions contemplated by this Agreement and the Transaction Documents,
including a closing statement and joint disbursement instructions as may be
required by Buyer.
  
 
23

--------------------------------------------------------------------------------

 
 
9.2        Additional Closings.  Provided the Buyer is to purchase additional
Debentures in accordance with Section 4.4 at an Additional Closing, the
obligation of the Buyer hereunder to accept and purchase the Debentures at any
Additional Closing is subject to the satisfaction, at or before the Additional
Closing Date, of each of the following conditions:


(a)   The Company shall have executed the Transaction Documents applicable to
the Additional Closing and delivered the same to the Buyer.


(b)   The representations and warranties of the Company shall be true and
correct in all material respects (except to the extent that any of such
representations and warranties are already qualified as to materiality in
Article VI above, in which case, such representations and warranties shall be
true and correct in all respects without further qualification) as of the date
when made and as of the Additional Closing Date as though made at that time
(except for representations and warranties that speak as of a specific date) and
the Company shall have performed, satisfied and complied in all material
respects with the covenants, agreements and conditions required by this
Agreement to be performed, satisfied or complied with by the Company at or prior
to the Additional Closing Date.


(c)   No event shall have occurred which could reasonably be expected to have a
Material Adverse Effect.


(d)   No default or Event of Default shall have occurred and be continuing under
this Agreement or any other Transaction Documents, and no event shall have
occurred that, with the passage of time, the giving of notice, or both, would
constitute a default or an Event of Default under this Agreement or any other
Transaction Documents.


(e)   The Company shall have executed such other agreements, certificates,
confirmations or resolutions as the Buyer may required to consummate the
transactions contemplated by this Agreement and the Transaction Documents,
including a closing statement and joint disbursement instructions as may be
required by Buyer.
 
ARTICLE X
INDEMNIFICATION


10.1      Company’s Obligation to Indemnify.  In consideration of the Buyer’s
execution and delivery of this Agreement and acquiring the Securities hereunder,
and in addition to all of the Company’s other obligations under this Agreement,
the Company hereby agrees to defend and indemnify Buyer and its Affiliates and
subsidiaries and their respective directors, officers, employees, agents and
representatives, and the successors and assigns of each of them (collectively,
the “Buyer Indemnified Parties”) and Company does hereby agree to hold the Buyer
Indemnified Parties forever harmless, from and against any and all Claims made,
brought or asserted against the Buyer Indemnified Parties, or any one of them,
and Company hereby agrees to pay or reimburse the Buyer Indemnified Parties for
any and all Claims payable by any of the Buyer Indemnified Parties to any
Person, including reasonable attorneys’ and paralegals’ fees and expenses, court
costs, settlement amounts, costs of investigation and interest thereon from the
time such amounts are due at the highest non-usurious rate of interest permitted
by applicable Law, through all negotiations, mediations, arbitrations, trial and
appellate levels, as a result of, or arising out of, or relating to: (i) any
misrepresentation or breach of any representation or warranty made by the
Company in this Agreement, the Transaction Documents or any other certificate,
instrument or document contemplated hereby or thereby; (ii) any breach of any
covenant, agreement or Obligation of the Company contained in this Agreement,
the Transaction Documents or any other certificate, instrument or document
contemplated hereby or thereby; or (iii) any Claims brought or made against the
Buyer Indemnified Parties, or any one of them, by a third party and arising out
of or resulting from the execution, delivery, performance or enforcement of this
Agreement, the Transaction Documents or any other instrument, document or
agreement executed pursuant hereto or thereto by any of the Buyer Indemnified
Parties, any transaction financed or to be financed in whole or in part,
directly or indirectly, with the proceeds of the issuance of the Debentures, or
the status of the Buyer or holder of any of the Securities, as a buyer of such
Securities in the Company. To the extent that the foregoing undertaking by the
Company may be unenforceable for any reason, the Company shall make the maximum
contribution to the payment and satisfaction of each of the Claims covered
hereby, which is permissible under applicable Law.


 
24

--------------------------------------------------------------------------------

 
 
ARTICLE XI
MISCELLANEOUS


11.1      Notices.  All notices of request, demand and other communications
hereunder shall be addressed to the parties as follows:

 

  If to the Company: Tootie Pie Company, Inc.     129 Industrial Drive    
Boerne, TX 78006     Attn: Mr. Don Merrill, Jr., CEO         With a copy to:
David P. Strolle, Jr., Esq.     Law Offices of David P. Strolle, Jr.     8000
I.H. 10 West, Suite 600     San Antonio, Texas 78230         If to the Buyer:
TCA Global Credit Master Fund, LP     1404 Rodman Street     Hollywood, FL 33020
    Attn: Mr. Robert Press         With a copy to: David Kahan, P.A.     6420
Congress Ave., Suite 1800     Boca Raton, FL 33487     Attn: David Kahan, Esq.

 
 
25

--------------------------------------------------------------------------------

 
 
 
unless the address is changed by the party by like notice given to the other
parties.  Notice shall be in writing and shall be deemed delivered: (i) if
mailed by certified mail, return receipt requested, postage prepaid and properly
addressed to the address below, then three (3) business days after deposit of
same in a regularly maintained U.S. Mail receptacle; or (ii) if mailed by
Federal Express, UPS or other nationally recognized overnight courier service,
next business morning delivery, then one (1) business day after deposit of same
in a regularly maintained receptacle of such overnight courier; or (iii) if hand
delivered, then upon hand delivery thereof to the address indicated on or prior
to 5:00 p.m., EST, on a business day.  Any notice hand delivered after 5:00
p.m., EST, shall be deemed delivered on the following business
day.  Notwithstanding the foregoing, notice, consents, waivers or other
communications referred to in this Debenture may be sent by facsimile, e-mail,
or other method of delivery, but shall be deemed to have been delivered only
when the sending party has confirmed (by reply e-mail or some other form of
written confirmation from the receiving party) that the notice has been received
by the other party.


11.2      Entire Agreement.  This Agreement, including the Exhibits and
Schedules attached hereto and the documents delivered pursuant hereto, including
the Transaction Documents, set forth all the promises, covenants, agreements,
conditions and understandings between the parties hereto with respect to the
subject matter hereof and thereof, and supersede all prior and contemporaneous
agreements, understandings, inducements or conditions, expressed or implied,
oral or written, except as contained herein and in the Transaction Documents.


11.3      Assignment. The Buyer may at any time assign its rights in this
Agreement or any of the other Transaction Documents, or any part thereof,
without the Company’s consent or approval.  In addition, the Buyer may at any
time sell one or more participations in the Debentures. The Company may not sell
or assign this Agreement or any of the Transaction Documents, or any portion
thereof, either voluntarily or by operation of law, nor delegate any of its
duties of obligations hereunder or thereunder, without the prior written consent
of the Buyer, which consent may be withheld in Buyer’s sole and absolute
discretion.


11.4      Binding Effect.  This Agreement shall be binding upon the parties
hereto, their respective successors and permitted assigns.


11.5      Amendment.  The parties hereby irrevocably agree that no attempted
amendment, modification, or change of this Agreement shall be valid and
effective, unless the parties shall unanimously agree in writing to such
amendment, modification or change.


11.6      No Waiver.  No waiver of any provision of this Agreement shall be
effective, unless it is in writing and signed by the party against whom it is
asserted, and any such written waiver shall only be applicable to the specific
instance to which it relates and shall not be deemed to be a continuing or
future waiver.


11.7      Gender and Use of Singular and Plural.  All pronouns shall be deemed
to refer to the masculine, feminine, neuter, singular or plural, as the identity
of the party or parties or their personal representatives, successors and
assigns may require.


11.8      Counterparts.  This Agreement and any amendments hereto may be
executed in one or more counterparts, each of which shall be deemed an original
and all of which together will constitute one and the same instrument.


 
26

--------------------------------------------------------------------------------

 
 
11.9      Electronic Signatures.  The Buyer is hereby authorized to rely upon
and accept as an original for all purposes, this Agreement, any other
Transaction Document or other communication which is sent to Buyer or its
counsel by facsimile, telegraphic, .pdf, or other electronic transmission (each,
a “Communication”) which Buyer or its counsel in good faith believes has been
signed by the Company and has been delivered to Buyer or its counsel by a
properly authorized representative of the Company, whether or not that is in
fact the case.  Notwithstanding the foregoing, the Buyer shall not be obligated
to accept any such Communication as an original and may in any instance require
that an original document be submitted to Buyer in lieu of, or in addition to,
any such Communication.


11.10   Headings.  The article and section headings contained in this Agreement
are inserted for convenience only and shall not affect in any way the meaning or
interpretation of the Agreement.


11.11   Governing Law.  This Agreement shall be construed in accordance with the
laws of the State of Nevada, without regard to the principles of conflicts of
laws.  The parties further agree that any action between them shall be heard in
Clark County, Nevada and expressly consent to the jurisdiction and venue of the
State Courts sitting in Clark County, Nevada and the United States District
Court for the District of Nevada for the adjudication of any civil action
asserted pursuant to this Agreement; provided, however, nothing contained herein
shall limit the Buyer’s ability to bring suit or enforce this Agreement or any
other Transaction Documents in any other jurisdiction.


11.12   Further Assurances.  The parties hereto will execute and deliver such
further instruments and do such further acts and things as may be reasonably
required to carry out the intent and purposes of this Agreement.


11.13   Survival.  All covenants, agreements, representations and warranties
made by the Company herein shall, notwithstanding any investigation by the
Buyer, be deemed material and relied upon by Buyer and shall survive the making
and execution of this Agreement and the Transaction Documents and the issuance
of the Debentures, and shall be deemed to be continuing representations and
warranties until such time as the Company has fulfilled all of its Obligations
to Buyer, the Debentures have been repaid in full and Buyer no longer owns any
of the Incentive Shares.


11.14   Time is of the Essence. The parties hereby agree that time is of the
essence with respect to performance of each of the parties’ Obligations under
this Agreement.  The parties agree that in the event that any date on which
performance is to occur falls on a Saturday, Sunday or state or national
holiday, then the time for such performance shall be extended until the next
business day thereafter occurring.


11.15   Joint Preparation.  The preparation of this Agreement has been a joint
effort of the parties and the resulting documents shall not, solely as a matter
of judicial construction, be construed more severely against one of the parties
than the other.


11.16   Severability.  If any one of the provisions contained in this Agreement,
for any reason, shall be held invalid, illegal or unenforceable in any respect,
such invalidity, illegality or unenforceability shall not affect any other
provision of this Agreement, and this Agreement shall remain in full force and
effect and be construed as if the invalid, illegal or unenforceable provision
had never been contained herein.


 
27

--------------------------------------------------------------------------------

 
 
11.17   No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns, and
is not for the benefit of, nor may any provision hereof be enforced by, any
other Person.


11.18   WAIVER OF JURY TRIAL. THE BUYER AND THE COMPANY, AFTER CONSULTING OR
HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVES, IRREVOCABLY, THE RIGHT TO TRIAL BY JURY WITH RESPECT
TO ANY LEGAL PROCEEDING BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT OR ANY OTHER AGREEMENT
EXECUTED OR CONTEMPLATED TO BE EXECUTED IN CONJUNCTION WITH THIS AGREEMENT, OR
ANY COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH THE BUYER AND THE COMPANY
ARE ADVERSE PARTIES.  THIS PROVISION IS A MATERIAL INDUCEMENT FOR THE BUYER TO
PURCHASE THE DEBENTURES.


11.19   Compliance with Federal Law.  The Company shall: (i) ensure that no
Person who owns a controlling interest in or otherwise controls the Company is
or shall at any time be listed on the Specially Designated Nationals and Blocked
Person List or other similar lists maintained by the Office of Foreign Assets
Control (“OFAC”), the Department of the Treasury, included in any Executive
Orders or in any other similar lists of any Governmental Authority; (ii) not use
or permit the use of the proceeds of the purchase of the Debentures to violate
any of the foreign asset control regulations of OFAC or any enabling statute,
Executive Order relating thereto or any other requirements or restrictions
imposed by any Governmental Authority; and (iii) comply with all applicable
Lender Secrecy Act (“BSA”) laws and regulations, as amended.  As required by
federal law and Buyer’s policies and practices, Buyer may need to obtain, verify
and record certain customer identification information and documentation in
connection with opening or maintaining accounts or establishing or continuing to
provide services.


[SIGNATURES ON THE FOLLOWING PAGE]
 
 
28

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year set forth above.
 

  COMPANY:           TOOTIE PIE COMPANY, INC., a Nevada corporation          
 
By:
/s/ Don L. Merrill, Jr.     Name: Don L. Merrill, Jr.     Title: President and
Chief Executive Officer             Date: April 5, 2012                    
BUYER:
            TCA GLOBAL CREDIT MASTER FUND, LP             By: TCA Global Credit
Fund GP, Ltd.     Its: General Partner             By: /s/ Robert Press    
Name: Robert Press     Title: Director             Date: April 9, 2012   

 
 
29

--------------------------------------------------------------------------------

 
 


EXHIBIT “A”


FORM OF DEBENTURE
 
 
 
30

--------------------------------------------------------------------------------

 
 
 
EXHIBIT “B”


Form of Compliance Certificate
 

 
31
 

--------------------------------------------------------------------------------

 
 
SELLER'S DISCLOSURE SCHEDULES
 
32
 